             Case 2:20-cv-00619-MJP Document 7 Filed 07/01/20 Page 1 of 3



                                                   The Honorable Marsha J. Pechman
 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8

 9   MANPREET KAUR,                              Case No. 2:20-cv-619 MJP

10                             Plaintiff,        STIPULATED MOTION TO EXTEND
                                                 DEADLINES AND ORDER
11               v.
12                                               Note on Motion Calendar:
     JOHN WOLF, Acting Secretary,                July 1, 2020
13   Department of Homeland Security; et
     al.,
14
                              Defendants.
15

16

17

18        The parties, pursuant to Local Rules 10(g) and 16, hereby jointly stipulate
19   and move for a 60-day extension of their deadline to file a Joint Status Report
20   and Discovery Plan, and of defendants’ deadline to Answer the Complaint. The
21   Joint Status Report and Answer are currently due July 7 and July 13, 2020,
22   respectively; the new deadlines would be September 8 and September 11, 2020.
23        A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4).
24   Continuing pretrial and trial dates is within the discretion of the trial judge. See
25   King v. State of California, 784 F.2d 910, 912 (9th Cir. 1986).
26         The parties submit there is good cause for an extension of these deadlines.
27   Defendants have requested additional information from Plaintiff to adjudicate
28   STIPULATED MOTION TO EXTEND DEADLINES                      UNITED STATES ATTORNEY
     2:20-cv-619-MJP                                           700 STEWART STREET, SUITE 5220
     PAGE– 1                                                     SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
             Case 2:20-cv-00619-MJP Document 7 Filed 07/01/20 Page 2 of 3




 1   his I-130 Petition for Alien Relative. Plaintiff intends to provide the information

 2   Defendants request by mid-July.

 3         Accordingly, the parties seek a 60-day extension of their deadline to file a

 4   Joint Status Report and Defendants’ deadline to file the Answer.

 5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
     DATED: July 1, 2020                         s/ Bart Klein
 7                                               BART KLEIN, WSBA #10909
                                                 605 1st Ave, Ste 500
 8                                               Seattle, WA 98104
                                                 Phone Number: 206-624-3787
 9
                                                 Fax: 206-624-6371
10                                               Email: Bart.Klein@bartklein.com

11                                               Attorney for Plaintiffs
12

13
     DATED: July 1, 2020                         s/ Kyle A. Forsyth
14                                               KYLE A. FORSYTH, WSBA #34609
                                                 Assistant United States Attorney
15                                               United States Attorney’s Office
                                                 700 Stewart Street, Suite 5220
16                                               Seattle, WA 98101-1271
                                                 Phone: (206) 553-7970
17                                               Email: kyle.forsyth@usdoj.gov

18                                               Attorney for Defendants

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO EXTEND DEADLINES                     UNITED STATES ATTORNEY
     2:20-cv-619-MJP                                          700 STEWART STREET, SUITE 5220
     PAGE– 2                                                    SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
            Case 2:20-cv-00619-MJP Document 7 Filed 07/01/20 Page 3 of 3



                                       ORDER
 1

 2        IT IS SO ORDERED.

 3
          Dated this 1st day of July 2020.
 4

 5

 6

 7
                                             A
                                             Marsha J. Pechman
                                             Senior United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO EXTEND DEADLINES                   UNITED STATES ATTORNEY
     2:20-cv-619-MJP                                        700 STEWART STREET, SUITE 5220
     PAGE– 3                                                  SEATTLE, WASHINGTON 98101
                                                                    (206) 553-7970
